SEC File Nos. 002-10758 811-00066 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 101 (X) and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 40 (X) AMERICAN BALANCED FUND, INC. (Exact Name of Registrant as Specified in Charter) One Market, Steuart Tower, Suite 1800, San Francisco, California 94105-1409 (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code:(415) 421-9360 Patrick F.
